Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Applicant's Amendment (filed 6/24/2021) is acknowledged.

Allowable Subject Matter
	Claims 1-9 are allowable over the prior art of record.

REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
	As to independent claim 1, the prior art of record fails to show the combination recited in any of the claims.  Yujiro et al. discloses a power semiconductor device comprising: a circuit body; first and second insulation, first and second base; a casel and a distance regulation portion.   In particular, the prior art of record fails to show or collectively teach a distance regulation portion having a first end that contacts the first base and a second base, the distance regulation portion regulating a distance between the first base and the second base, wherein a first distance is a distance from the first base to the second base in a region where the distance regulation portion provided, a second distance is a distance from a first connecting portion between the first opening to a second connecting portion between the second base and the second opening, and the first distance is greater than the second distance.   Applicant’s arguments provide reasons for allowance.  Claim 6 is the combination of claims 1 and 2, wherein claim 2 is the claimed allowable language previously detailed. 

  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER O WILLIAMS whose telephone number is (571)272-1924.  The examiner can normally be reached on M-TH 7 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/11/2021

/ALEXANDER O WILLIAMS/Primary Examiner, Art Unit 2826